DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 5/18/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because search burden is not a requirement for a Unity of Invention restriction.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gaus (US 4,545,211) in view of Eicher et al. (US 2017/0176056).
	Per claim 1, Gaus teaches a refrigerating or warming apparatus comprising: 
a compartment (14) of which at least a portion of a wall is provided as a vacuum adiabatic body (“cold box”, col. 3, line 31); a machine room (space enclosed by 11) provided at a side outside the compartment; a compressor (17) provided in the machine room to compress a refrigerant; a first heat exchange assembly (19)  provided in the machine room to allow the refrigerant to be heat-exchanged; a second heat exchange assembly (24) provided in the compartment to allow the refrigerant to be heat-exchanged; and a machine room cover (11) which covers the machine room (space enclosed by 11), wherein an internal air flow inside the machine room cover (air flowing via 20 passed 19 and 17) and an external air flow outside the machine room cover (air flowing towards 25) have directions (there are necessarily directions associated with the internal and external air flows but fails to explicitly teach wherein the internal and external air flows are opposite to each other.  
	However, Eicher teaches a cooling system wherein an internal air flow (air flow passing through 87) inside a machine room (room defined by 89) and an external air flow (air flow entering 117) outside the machine room have opposite directions to each other for cooling a control system of the cooling system (para. 0046).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an internal air flow inside a machine room and an external air flow outside the machine room have opposite directions to each other, as taught by Eicher in the invention of Gaus, in order to advantageously cooling a control system of the cooling system (para. 0046), thereby preventing overheating of the control system. 
	Per claim 2, Gaus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Gaus, as modified, teaches wherein the first heat exchange assembly (19) and the compressor (17) are successively arranged within the machine room according to the internal air flow direction (see figure 3).  
	Per claim 5, Gaus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Gaus, as modified, teaches wherein inlet-side air of the external air flow flows parallel to a wall of the compartment (see annotated figure below of figure 3 of Gaus).  

    PNG
    media_image1.png
    448
    821
    media_image1.png
    Greyscale


	Per claim 6, Gaus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Gaus, as modified, teaches wherein the external air flow has a width that gradually decreases as the air flow proceeds (i.e. as the external air flow travels through 25 the width decrease as the air enters inside 11).  
	Per claim 7, Gaus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Gaus, as modified, teaches wherein the machine room cover has at least two stepped portions (see annotated figure below of figure 1 of Gaus).  

    PNG
    media_image2.png
    410
    468
    media_image2.png
    Greyscale

	Per claim 8, Gaus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Gaus, as modified, teaches a controller (34/35/36) seated on an outer surface of the machine room cover (see figure 1).  
	Per claim 9, Gaus, as modified, meets the claim limitations as disclosed in the above rejection of claim 8.  Further, Gaus, as modified, teaches wherein a compressor driving circuit (“a drive control of the motor of the refrigeration compressor”, col. 2, lines 36-37) and a refrigerating or warming apparatus control circuit (“thermostat”, col. 5, line 40) are provided together in the controller.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gaus (US 4,545,211) in view of Eicher et al. (US 2017/0176056) as applied to the claims above and further in view of  Ihle et al. (US 2010/0018230).
	Per claims 3 and 4, Gaus, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Gaus, as modified, fails to explicitly teach a passage guide provided below the compressor to discharge air of the internal air flow in a direction away from the compartment (claim 3) and a connection passage further provided on a discharge end of the passage guide (claim 4).  
	However, Ihle teaches a cooling system including a passage guide (13) provided below a compressor (17) to discharge air of an internal air flow (air flow inside 12) in a direction away from a compartment (2) (claim 3), and a connection passage (25) further provided on a discharge end of the passage guide (claim 4) for increasing compressor efficiency (para. 0014).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a passage guide provided below a compressor to discharge air of an internal air flow in a direction away from a compartment (claim 3), and a connection passage further provided on a discharge end of the passage guide (claim 4), as taught by Ihle in the inventio of Gaus, as modified, in order to advantageously increasing compressor efficiency (para. 0014).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763